Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated and effective as
of August 22, 2013 by and between Issuer Direct Corporation, a Delaware
corporation (the “Company”), and the purchaser identified on the signature page
hereto (the “Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the board of directors of
the Company has authorized the sale and issuance to the Purchaser and other
purchasers who are “accredited investors” within the meaning of Rule 501 under
the Securities Act (collectively, the “Other Purchasers,” and together with the
Purchaser, the “Purchasers”) of up to $2,500,000 in aggregate principal amount
of the Company’s 8% Subordinated Convertible Promissory Notes, subject to the
terms and conditions of this Agreement (the “Offering”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Notes (as defined herein), and (b) the following
terms have the meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close and, upon the Company becoming listed or quoted on
a Trading Market, except any day that the Common Stock is not traded on the
Trading Market.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.2.
 
“Closing Date” means the Business Day when all conditions precedent set forth in
Section 2.4  have been satisfied or waived, but in no event shall be later than
June 30, 2013, unless otherwise agreed to in writing by the parties hereto.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Compliance Certificate” shall mean a certificate in the form set forth on
Exhibit C hereto and signed by the Company’s Chief Executive Officer or Chief
Financial Officer.


“Conversion Price” shall have the meaning ascribed to such term in the Notes.
  
“Co-Sale Agreement” means the Co-Sale Agreement dated on or about the date
hereof by and among the Company, Purchaser and the other stockholders set forth
therein.


 
1

--------------------------------------------------------------------------------

 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
  
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Notes” means the 8% Subordinated Secured Convertible Promissory Notes in the
form of Exhibit A attached hereto due, subject to the terms therein, issued by
the Company to the Purchasers pursuant to this Agreement.


“Note Shares” means the shares of Common Stock or Preferred Stock issuable upon
conversion of the Notes, including any shares of Common Stock or Preferred Stock
issued in payment of interest thereunder.
 
“Offering” has the meaning set forth in the recitals hereof.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” means the preferred stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock and/or Preferred Stock then issued or potentially issuable in
the future pursuant to the Transaction Documents, including any Note Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Security Agreement” means the Security Agreement between the Purchaser and the
Company executed on or about even date.
 
“Securities” means the Notes and the Note Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.
  
“Subscription Amount” means $2,500,000.


“Trading Market” means markets or exchanges on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Security Agreement, the
Co-Sale Agreement, the Voting Agreement and the Notes, and any other documents
or agreements executed by the Purchasers in connection with the transactions
contemplated hereby.
 
“Transfer Agent” means the transfer agent of the Company.


“Voting Agreement” means the Voting Agreement dated on or about the date hereof
by and among the Purchaser and the other stockholders set forth therein.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Signing. On the date hereof, the parties shall execute and deliver this
Agreement, pursuant to which the Company agrees to sell, and the Purchaser
agrees to purchase, a Note in principal amount of the Subscription Amount, upon
the terms and subject to the conditions set forth herein.  


2.2 Closing. On the Closing Date, which shall be a date agreed upon by the
parties, but shall be no later than August 22, 2013 unless otherwise agreed to
in writing by the parties hereto, and upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase, a Note in principal amount of the Subscription Amount.  The
Purchaser shall deliver to the Company immediately available funds via wire
transfer, and the Company shall deliver to the Purchaser the Purchaser’s Note
and the Company and the Purchaser shall deliver the other items set forth in
Section 2.3 deliverable at the Closing. The Closing shall only occur upon
satisfaction of the conditions set forth in Sections 2.3 and 2.4.
  
2.3 Deliveries.
 
(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser the following:


i.  
a Note in the principal amount equal to the Purchaser’s Subscription Amount,
registered in the name of the Purchaser;



ii.  
a Security Agreement duly executed by the Company;



iii.  
a copy of Co-Sale Agreement, duly executed by the parties thereto; and

 
iv.  
an Officer’s Certificate attesting that (i) the Company has performed in all
material respects its obligations required to be performed by it under this
Agreement at or prior to the Closing Date, including those set forth in Section
2.4(b), and has obtained all consents and approvals required for the
consummation of the transactions contemplated hereby; and (ii) the
representations and warranties of the Company contained in this Agreement and in
any certificate or other writing delivered by the Company pursuant hereto are
true and correct at and as of the Closing Date as if made at and as of the
Closing Date.



(b) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company the following:
  
i.  
the Purchaser’s delivery of the Subscription Amount to the Company;



ii.  
the Security Agreement duly executed by the Purchaser;

 
iii.  
a copy of the Co-Sale Agreement;

 
iv.  
an Investor Questionnaire (in the form attached hereto as Exhibit B duly
executed by the Purchaser.

 
v.  
an Officer’s Certificate attesting that (i) the Purchaser has performed in all
material respects its obligations required to be performed by it under this
Agreement at or prior to the Closing Date, including those set forth in Section
2.4(a), and has obtained all consents and approvals required for the
consummation of the transactions contemplated hereby; and (ii) the
representations and warranties of the Purchaser contained in this Agreement and
in any certificate or other writing delivered by the Purchaser pursuant hereto
are true and correct at and as of the Closing Date as if made at and as of the
Closing Date.

 
 
3

--------------------------------------------------------------------------------

 
2.4 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
i.  
the representations and warranties of the Purchaser contained herein shall be
true, correct and complete in all material respects, from the date hereof up to
and including the Closing Date;



ii.  
all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed in all
material respects; and



iii.  
the delivery by the Purchaser of the items set forth in Section 2.3(b) of this
Agreement.



(b) The respective obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
 
i.  
the representations and warranties of the Company contained herein shall be
true, correct and complete in all material respects, from the date hereof up to
and including the Closing Date;



ii.  
the completion by the Purchaser and its advisors of due diligence to the
satisfaction of the Purchaser;

 
iii.  
between the date hereof and through the Closing Date, the Company shall have
continued to operate its business consistent with past practices and under
customary operational norms;

 
iv.  
between the Company and PrecisionIR Group, Inc. (“PIR”), there shall have been a
CY Q1 2013 combined EBITDA of at least $0.75 million;

 
v.  
no greater than a single $0.03 per share cash or dividend distribution shall
have been payable by the Company to any shareholder;

 
vi.  
the Company shall complete the acquisition of PIR simultaneously with the
Closing (the “Acquisition”), pursuant to terms, conditions and structure
reasonably acceptable to the Purchaser;

 
vii.  
to the Company’s knowledge, there shall not exist any costs in excess of, in the
aggregate, $100,000, which have not been accounted for in the Company’s
forecasts presented to Purchaser;

 
viii.  
other than the transactions contemplated herein, no equity issuances shall have
been proposed or agreed to by the Company, except for issuances of equity
pursuant to the Company’s 2010 Equity Incentive Plan, which have been approved
by the Company’s independent compensation committee;

 
ix.  
the appropriate documents of the Company shall have been amended such that the
independent compensation committee of the Board of Directors shall be
responsible for determining executive compensation;



x.  
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed in all
material respects;

 
xi.  
 the delivery by the Company of the items set forth in Section 2.3(a) of this
Agreement; and

 
xii.  
there shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

 
 
4

--------------------------------------------------------------------------------

 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties to each Purchaser.
 
(a) Subsidiaries.  All subsidiaries of the Company are identified in the SEC
Documents.
 
(b) Organization and Qualification.  The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company is not in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s  certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
subject to the Required Approvals, conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (the “Required Approvals”).
 
(f) Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Note Shares, when issued in accordance
with the terms of the Transaction Documents, will be validly issued, fully paid
and non-assessable, free and clear of all Liens imposed by the Company.  As of
the Closing Date, the Company will have reserved from its duly authorized
capital stock a number of shares of Common Stock  for issuance of the Note
Shares at least equal to the Required Minimum on the date hereof.


(g) Capitalization.  The capitalization of the Company is as disclosed in its
Annual Report on Form 10-Q for the quarter ended June 30, 2013 (“Annual
Report”).  Except as a result of (i) the purchase and sale of the Securities,
(ii) issuances of equity pursuant to the Company’s 2010 Equity Incentive Plan,
as approved by the Company’s independent compensation committee, or (ii)
otherwise as set forth in such Annual Report, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock or Preferred Stock. The issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or Preferred Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and non-assessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the board of directors of the Company or others is required for the
issuance and sale of the Securities.  There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
 
5

--------------------------------------------------------------------------------

 
(h) SEC Documents.    The Company hereby makes reference to the following
documents filed by the Company with the Commission, which are available for
review on the Commission’s website, www.sec.gov (collectively, the “SEC
Documents”): (a) the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2012; and (b) the Company’s Quarterly Report on Form 10-Q for
the period ended June 30, 2013; and any amendments thereto.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and none of the SEC Documents contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) (except, in the case of unaudited statements, as permitted by the
applicable form under the Exchange Act) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial position of the Company as of the dates thereof and its
consolidated statements of operations, stockholders’ equity and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
and recurring year-end audit adjustments which were and are not expected to have
a material adverse effect on the Company, its business, financial condition or
results of operations).  Except as and to the extent set forth on the balance
sheet of the Company as of June 30, 2013, including the notes thereto, the
Company has no liability or obligation of any nature (whether accrued, absolute,
contingent or otherwise and whether required to be reflected on a balance sheet
or not).


(i) Material Changes.  Since June 30, 2013, except as (a) disclosed as a
subsequent event in the Annual Report and (b) otherwise disclosed to Purchaser:
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect; (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission; (iii) the Company has not altered its method
of accounting; (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock; and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.
 
(j) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.


(k) Projections. The Company has provided Purchaser with all projections that
the Company has prepared or received regarding its contemplated acquisition of
PIR, and represents that these projections have been prepared in good faith and,
to the Company’s knowledge, no information has been withheld from these
projections such that if such information were included, the projections would
be materially different than the projections in their current form. The Company
has no reason to believe that such projections are based on assumptions that are
unreasonable or known to be inaccurate.


(l) Compliance.  Company (a) is not in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by Company under), and has not received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (b) is in violation of any order
of any court, arbitrator or governmental body, or (c) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in the case of clauses (a), (b) and (c) as
would not result in a Material Adverse Effect.


(m) Regulatory Permits. Company possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its business, except where the failure to
possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and Company has not received any
notice of proceedings relating to the revocation or modification of any Material
Permit.


(n) Title to Assets.  All material property and assets owned by the Company are
owned outright free and clear of mortgages, pledges, security interests, liens,
charges and other encumbrances, except for (i) liens for current taxes not yet
due, or (ii) minor imperfections of title, if any, not material in amount and
not materially detracting from the value or impairing the use of the property
subject thereto or impairing the operations of the Company.
 
(o) Intellectual Property. (i) Company owns, or possesses adequate rights or
licenses to use all trademarks, trademark applications, trade names, service
marks, service mark registrations, service names, patents, patent applications,
patent rights, copyrights, copyright applications, inventions, licenses,
permits, approvals, governmental authorizations, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary and confidential
information, systems or procedures) and other intellectual property rights
(collectively, “Intellectual Property Rights”) necessary to conduct its business
as now conducted or proposed to be conducted.  Company’s Intellectual Property
Rights are valid and enforceable, and no registration relating thereto has
lapsed, expired or been abandoned or cancelled or is the subject of cancellation
or other adversarial proceedings, or is expected to expire or terminate within
three years from the date of this Agreement, and all applications therefor are
pending and in good standing.  Company does not have any knowledge of any
infringement by Company of Intellectual Property Rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and no claim, action or proceeding has been made or brought against,
or to Company’s knowledge, has been threatened against, Company regarding
infringement of Intellectual Property Rights.  All personnel, including
employees, agents, consultants and contractors, who have contributed to or
participated in the conception and development of Company’s Intellectual
Property Rights have either (a) been a party to a “work for hire” arrangement or
agreement with Company, in accordance with federal, state or province law, that
by its terms accords to Company ownership of all tangible or intangible property
thereby arising, or (b) have executed appropriate instruments of assignment in
favor of Company as assignee that by their terms validly convey to Company
complete and sole ownership of all tangible and intangible property thereby
arising, and Company has taken other reasonable security measures to protect the
secrecy, confidentiality and value of all of its Intellectual Property Rights.
 
 
6

--------------------------------------------------------------------------------

 
(ii) Company is not in material default under or in material violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a material default by Company), and has not
received notice of a claim that it is in material default under or that it is in
material violation of, any license agreement, collaboration agreement,
development agreement or similar agreement relating to its businesses.
 
(p) Transactions With Affiliates and Employees. Other than as described in SEC
Documents, none of the officers, directors, employees and/or affiliates of
Company is a party to any transaction with Company (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, employee or such affiliate or, to the
knowledge of Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee, partner
or affiliate other than (a) for payment of salary or consulting fees for
services rendered, (b) reimbursement for expenses incurred on behalf of Company
and (c) for other employee benefits, including stock option agreements under any
stock option plan of Company, which in the aggregate (for the total amount in
(a), (b) and (c) combined) does not exceed the amount of $5,000 for any officer,
director, employee or affiliate.
 
(q) Disclosure Controls and Procedures; Internal Accounting Controls.  The
management of Company has (i) designed disclosure controls and procedures to
ensure that material information relating to Company, including its
Subsidiaries, is made known to the management of Company by others within those
entities, and (ii) has disclosed, based on its most recent evaluation, to
Company’s outside auditors and the audit committee of the Board of Directors (A)
any significant deficiencies in the design or operation of internal controls
which could adversely affect Company’s ability to record, process, summarize and
report financial data and have identified for Company’s outside auditors any
material weaknesses in internal controls and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Company’s internal controls. Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(s) Listing and Maintenance Requirements. Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all listing and maintenance requirements of the trading market on which the
Common Stock is traded.
 
(t) Right of First Refusal; Anti-Dilution Right. No person is a party to any
agreement, contract or understanding, written or oral entitling such party to
(i) a right of first refusal or (ii) purchase or otherwise receive any
securities of Company, at any time, in each case with respect to offerings of
securities by Company.
 
3.2  Representations and Warranties of Purchaser.    Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
 
(a) Organization; Authority.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Purchaser.  Each Transaction
Document to which it is a party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) Own Account.  The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting the Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state securities law.  The
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.
 
(c) Purchaser Status.  At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it converts any
Notes it will be either: (i) an “accredited investor” as defined in Rule 501
under the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act.  The Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
 
 
7

--------------------------------------------------------------------------------

 
(d) Experience of the Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e) General Solicitation.  The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f) Access to Company Information.  The Purchaser acknowledges that it has been
afforded access and the opportunity to obtain all financial and other
information concerning the Company that the Purchaser desires (including the
opportunity to meet with the Company’s executive officers, either in person or
telephonically, and to ask questions and receive answers from the Company
regarding the business, prospects and financial condition of the Company).  The
Purchaser has reviewed (i) copies of the SEC Documents and is familiar with the
contents thereof, including, without limitation, the risk factors contained in
the Annual Report, and (ii) copies of all other reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, and there is no further information about the Company that the
Purchaser desires in determining whether to acquire the Securities. None of the
foregoing, however, limits or modifies the representations and warranties of the
Company in Section 3 of this Agreement or the right of the Purchaser to rely
thereon.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) Subject to compliance with state and federal securities laws, each Purchaser
shall have the right to transfer Securities issued pursuant to the terms hereof
(including the Note and the Note Shares) at anytime.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
  
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
(c) The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.
 
(d) The Company will register for resale on a registration statement
(“Registration Statement”), to be filed with the SEC within six (6) months days
of the Closing, the Common Stock (the “Filing Deadline”) issuable upon
conversion of the Note.  The Registration Statement will be declared effective
by the SEC within eight (8) months after the Closing (the “Effectiveness
Deadline”); provided, however, Purchaser agrees that the Registration Statement
shall not contain the number of shares of Common Stock that would exceed the
thresholds set by the SEC with respect to Rule 415 or other applicable
rules.  To the extent that the Company is precluded from registering all of
Purchaser’s shares by Rule 415 or other applicable rules, the Company will use
its best efforts to register the remainder as soon as reasonably practicable
consistent with Rule 415 and other applicable rules.  If the Registration
Statement is not filed by the Filing Deadline, the Company will be required to
pay to Red Oak in cash an amount equal to 0.75% of the Subscription Amount, and
for every 30 day period (or part) thereafter, in each case until cured.  Such
amounts provided hereunder shall be in addition to and not in lieu of any other
payment obligations of the Company, including interest payment obligations.  The
Company shall use its best efforts to maintain the effectiveness of such
Registration Statement for so long as Purchaser (or its Affiliates) hold the
Note or any Note Shares.  In the event that such effectiveness is not
maintained, the Company will pay Purchaser an amount equal to 0.75% of the
Subscription Amount, and for every 30 day period (or part) thereafter, in each
case until cured.   In the event that  the any required penalty payments are not
made in a timely manner, such payment amounts shall bear interest at a rate of
1.5% per month (or the highest amount permitted by law, if lower) until paid in
full.


 
8

--------------------------------------------------------------------------------

 
(e) If at any time following the issuance of the Note Shares there is not an
effective registration statement covering all of the Note Shares and the Company
shall determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to Purchaser a written notice of such determination and, if
within fifteen days after the date of such notice, Purchaser shall so request in
writing, the Company shall include in such registration statement all or any
part of the Note Shares Purchaser requests to be registered; provided that, the
Company shall not be required to register any Note Shares pursuant to this
Section 4(e) that are eligible for resale without restriction pursuant to Rule
144 promulgated under the Securities Act or that are the subject of a then
effective registration statement. 


(f) The Company shall cause its counsel to issue a legal opinion to the Transfer
Agent after the Effective Date while a registration statement is effective in
order to effect the removal of the legend hereunder, provided that such legend
removal is in connection with a planned resale of Note at or around the time
such opinion is requested, and that such opinion may only cover the number of
shares planned for sale at such time.  If all or any portion of a Note is
converted at a time when the applicable Note Shares may be sold under Rule
144(b)(1)(i) or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Note Shares
shall be issued free of all legends.  The Company agrees that at such time as
such legend is no longer required under this Section 4.1(f), it will, no later
than three Business Days following the delivery by a Purchaser to the Company or
the Transfer Agent of a certificate representing Note Shares issued with a
restrictive legend, deliver or cause to be delivered to the Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.
 
(g) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
4.2 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.
 
4.3 Conversion Procedures.  The form of Notice of Conversion included in the
Notes set forth the totality of the procedures required of the Purchasers in
order to convert the Notes.  No additional legal opinion or other information or
instructions shall be required of the Purchasers to convert their Notes.  The
Company shall honor the conversions of the Notes and shall deliver Note Shares
in accordance with the terms, conditions and time periods set forth in the
Transaction Documents.
 
4.4 Securities Laws Disclosure; Publicity.  The Company shall not consult with
Purchasers in issuing any public announcements with respect to the transactions
contemplated hereby. Notwithstanding the foregoing, the Company shall not
disclose publicly the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of the Purchaser, except (i) as
required by the federal securities laws in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (ii) to the extent such disclosure is required by law or Trading Market
regulations.


4.5 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors of the Company shall use commercially
reasonable efforts to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 75th day after such date.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter, if
required, (iii) provide to the Purchasers evidence of such listing, if
applicable, and (iv) maintain the listing of such Common Stock on any date at
least equal to the Required Minimum on such date on such Trading Market or
another Trading Market.
 
4.6 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of the Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.


 
9

--------------------------------------------------------------------------------

 
4.7 Use of Funds. The Company agrees that the funds shall be used to acquire
PrecisionIR Group, Inc. pursuant to a Merger Agreement dated on or about the
date hereof (the “PIR Merger Agreement”) between the Company, PrecisionIR Group,
Inc. and the other parties set forth therein


4.8 Board Practices. The Company will take all action necessary to ensure that
the Board of Directors shall adopt and ascribe to generally accepted best
practices, including, but not limited to, the approval and adoption of amended
and restated Bylaws of the Company in a form to be agreed upon by the Board of
Directors, and reasonably satisfactory to the Purchaser, no later than thirty
(30) calendar days from the Closing.


4.9 Compliance Certificate.  The Company shall ensure that a Compliance
Certificate is transmitted to the Holder on or about the first day of each
calendar month during which the Note remains outstanding.


4.10 Outside Consultant. The Company shall hire a consultant to make
recommendations on preserving corporate separation and corporate veil for PIR no
later than thirty (30) calendar days from the Closing, which such consultant
shall be reasonably acceptable to the Purchaser and shall work with the
Company’s general counsel.
 
ARTICLE V
MISCELLANEOUS
 
5.1 Fees and Expenses. Subject to the conditions stated herein, the Company
shall reimburse the Purchaser for up to $30,000 of costs and expenses related to
its legal costs and conduction due diligence (“Reimbursement Cap”). After the
payment of the Reimbursement Cap, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however; such
Reimbursement Cap may be exceeded should any of the following conditions not be
met: (i) a Closing shall take place prior to August 22, 2013 unless otherwise
agreed to in writing by the parties; (ii) reasonable cooperation and agreement
by the Company and its counsel with respect to the negotiation and execution of
the definitive documentation; or (iii) provision by Company and/or its counsel
of a due diligence memorandum relating to the Acquisition in customary form and
detail.  The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers.
 
5.2 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


5.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the 2nd Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.4 Amendments; Waivers.  Except as otherwise set forth herein, any provision of
this Agreement or the Notes may be waived, modified, supplemented or amended in
a written instrument signed by the Company and Purchasers holding at least 51%
in principal amount of the then-outstanding Notes.  No waiver of any default
with respect to any provision, condition or requirement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.5 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  Neither
the Company nor the Purchaser may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other (other than
by merger).
 
5.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
 
10

--------------------------------------------------------------------------------

 
5.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
5.9 Survival.  The representations and, warranties, shall survive the Closing
and the delivery, of the Securities, for the applicable statute of limitations.
 
5.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


5.12 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of a conversion of a Note, the Purchaser
shall be required to return any shares of Common Stock subject to any such
rescinded conversion notice.
 
5.13 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.14 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


 
11

--------------------------------------------------------------------------------

 
5.16 Usury.  To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under any Transaction Document to which the
Purchaser is a party.  Notwithstanding any provision to the contrary contained
in any Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to the
Purchaser with respect to indebtedness evidenced by the Purchaser’s Transaction
Documents, such excess shall be applied by the Purchaser to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at the Purchaser’s election.
 
5.17 Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.18 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ISSUER DIRECT CORPORATION
       
By:
/s/ Wes Pollard     Name: Wes Pollard      Title: Chief Financial Officer       
 
Address for Notices:
        500 Perimeter Park Dr.   Ste. D   Morrisville, NC 27560         Email:  
             
RED OAK PARTNERS, LP
       
By:
Red Oak Partners LLC, its general partner        
By:
/s/ David Sandberg     Name: David Sandberg     Title: Founder        
Address for Notices:
        David Sandberg   Red Oak Partners LLC   304 Park Ave. S, 11th Floor, New
York, NY 10010         Email:          

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit A


[Form of Subordinated Convertible Promissory Note]
 
 
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit B
Questionnaire
 
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
INVESTOR SUITABILITY QUESTIONNAIRE
 
Issuer Direct Corporation (the “Corporation”) desires to sell to the undersigned
securities of the Corporation on the terms and conditions to be set forth in a
Securities Purchase Agreement to be entered into between the Corporation and the
undersigned (hereinafter referred to as the “Purchaser”).
 
The following is an investor questionnaire to be completed by the Purchaser to
qualify the Purchaser as a suitable investor in the Corporation under the
Federal and state securities and blue-sky law.
 
1. Accredited Investor Certification.  The Purchaser represents and warrants
that he comes within one category marked below, and that for any category
marked, he has truthfully set forth, where applicable, the factual basis or
reason the Purchaser comes within that category.  ALL INFORMATION IN RESPONSE TO
THIS SECTION WILL BE KEPT STRICTLY CONFIDEN­TIAL.  The undersigned agrees to
furnish any additional information which the Corporation deems necessary in
order to verify the answers set forth below.
 
 
Category A _____
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 
Explanation: In calculating net worth you may include equity in personal
property and real estate, (excluding your principal residence), cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.
 
Category B _____
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.

 
Category C _____
The undersigned is a director or executive officer of the Corporation.

 
Category D _____
The undersigned is a bank, a savings and loan association, insurance company,
registered investment company, registered business development company, licensed
small business investment company ("SBIC"), or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank. savings and loan association. insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or is a self directed plan with investment decisions made
solely by persons that are accredited investors.

 
__________________
 
__________________
 
(describe entity)
 
Category E_____
The undersigned is a private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940.

 
__________________
 
__________________
 
(describe entity)
 
 
16

--------------------------------------------------------------------------------

 
 
Category F_____
The undersigned is a corporation, partnership, business trust, or non-profit
organization within the meaning of Section 501(c)(3) of the Internal Revenue
Code, in each case not formed for the specific purpose of acquiring the
Securities and with total assets in excess of $5,000,000.

 
__________________
 
__________________
 
(describe entity)
 
Category G_____
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the spe­cific purpose of acquiring the Securities, where the purchase is
directed by a "sophisticated person" as defined in Regulation 506 (b)(2)(ii).

 
Category H_____
The undersigned is an entity all the equity owners of which are "accredited
investors" (as such term is defined in Rule 501(a) as promulgated under the
Securities Act of 1933, as amended (the "Securities Act")) within one or more of
the above categories.  If relying upon this Category alone, each equity owner
must complete a separate copy of this Agreement.

 
__________________
 
__________________
 
(describe entity)
 
Category I_____
The undersigned is not within any of the categories above and is therefore not
an "accredited investor".



 
2. Manner In Which Title To Be Held. (circle one)
 
(a)
Individual Ownership

 
(b)
Community Property

 
(c)
Joint Tenant with Right of Survivorship (both parties must sign)

 
(d)
Partnership

 
(e)
Tenants in Common

 
(f)
Company

 
(g)
Trust

 
(h)
Other

 


 
17

--------------------------------------------------------------------------------

 
 
 

               
Signature
 
Signature (if purchasing jointly)
                         
Name (Typed or Printed)
 
Name (Typed or Printed)
                         
Residence (Typed or Printed)
 
Residence (Typed or Printed)
                         
City, State and Zip Code
 
City, State and Zip Code
                         
Tax Identification or Social Security Number
 
Tax Identification or Social Security Number
                 
Telephone No.:
 
Telephone No.:
  Business      Business      Home       Home                      
Name in which securities should be
      issued                         Dated:     Dated:                    

 
 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit C


Compliance Certificate
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
ISSUER DIRECT CORPORATION
 
COMPLIANCE CERTIFICATE
____ 1, 201_
 
Pursuant to Section 4.9 of the Securities Purchase Agreement, dated as of August
__, 2013, by and among Issuer Direct Corporation (“ISDR”) and Red Oak Partners
LP (the “Agreement”), the undersigned certifies on behalf of the Company as set
forth below.  Capitalized Terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Merger Agreement dated on or about August
__, 2013 (the “Merger Agreement”) by any among ISDR, PrecisionIR and the other
parties set forth therein.
 
1. The undersigned is the Chief [Financial] [Executive] Officer of the ISDR.
 
2.  ISDR is not aware of any fact or circumstance which if true could give rise
to a claim by ISDR for a breach of the representations or warranties set forth
on Annex A attached hereto as if such representations and warranties had been
made by the Company and SVIP pursuant to the Merger Agreement.  Any exceptions
to such representations and warranties shall be described on Annex A attached
hereto (the “Breach Claims”).
 
3. To the best knowledge of ISDR, ISDR has no knowledge of any fraudulent or
intentional misrepresentation by the Company or SVIP (a “Fraud Claim”).
 
4. To the best knowledge of ISDR, no former stockholder of PIR has demanded
appraisal rights or otherwise threatened or commenced legal action objecting to
the transactions consummated under the Merger Agreement (a “Stockholder Claim”).
 
5. The certification made in paragraph 2 above has been made after reasonably
inquiry including a survey of each current executive officer of ISDR and other
ISDR personnel who could be reasonably expected to have knowledge of a Breach
Claim, Fraud Claim or Stockholder Claim.
 
6. The aggregate Damages (as defined in the Merger Agreement) resulting from the
Breach cannot reasonably be expected to exceed the sum of: (i) the amount of the
Accounts Receivable Payout (as defined in the Merger Agreement) which have not
been paid out to the Stockholders or previously applied by ISDR to another claim
or purpose and (ii) $50,000.
The undersigned signs this certificate and certifies the accuracy and
completeness of each of the foregoing statements as of the date first written
above.

 

             
 
By:
        Name:        Title:           

 
 
 
20

--------------------------------------------------------------------------------

 
 
Annex A
 
  The Company represents and warrants to the Parent that the statements
contained in this §4 are correct and complete in all material respects as of the
date of this Agreement, except as set forth in the disclosure schedule delivered
by the Company to the Parent on the date hereof and initialed by the Parties
(the “Disclosure Schedule”). The Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this §4.  Disclosures in any section or subsection of the Disclosure Schedule
shall qualify other sections and subsections in this §4 only to the extent it is
readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.
 
(a) Organization, Qualification, and Corporate Power.  The Company and its
Subsidiaries are corporations duly organized, validly existing, and in good
standing under the laws of their jurisdiction of incorporation. The Company and
its Subsidiaries are duly authorized to conduct business and are in good
standing under the laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified, licensed or in good
standing would not have a Material Adverse Effect. The Company and its
Subsidiaries have full corporate power and authority and all licenses, permits,
and authorizations necessary to carry on the businesses in which they are
engaged and to own and use the properties owned and used by them. §4(a) of the
Disclosure Schedule lists the directors and officers of each of the Company and
its Subsidiaries. The Company has delivered to the Parent correct and complete
copies of the charter and bylaws of each of the Company and its Subsidiaries (as
amended to date).  The minute books (containing the records of meetings of the
stockholders, the board of directors, and any committees of the board of
directors), the stock certificate books, and the stock record books of each of
the Company and its Subsidiaries are correct and complete, except where the
failure to be correct or complete would not have a Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries is in default under or
in violation of any provision of its charter or bylaws.
 
(b) Capitalization.  The entire authorized capital stock of the Company consists
of (i) 16,000,000 shares of Company Voting Common Stock comprised of 3 series,
of which (A) 7,500,000 shares are designated Common Stock of which zero are
issued and outstanding shares, (B) 5,600,000 shares are designated A Common
Stock of which 2,500,100 are issued and outstanding shares, and (C) 2.900,000
are designated B Common Stock of which 903,240 are issued and outstanding
shares, and (ii) 4,200,000 shares of Company Preferred Stock, of which (A)
3,100,000 are designated Series A Preferred Stock of which 2,794,699 are issued
and outstanding and (B) of which 1,100,000 are designated Series B Preferred
Stock of which 282,224 are issued and outstanding.  No Company Shares are held
in treasury. All of the issued and outstanding the Company Shares have been duly
authorized, are validly issued, fully paid, and nonassessable, and are held of
record by the respective the Company as set forth in Section 4(b) of the
Disclosure Schedule. There are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require the Company to issue, sell, or
otherwise cause to become outstanding any of its capital stock. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Company. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the capital stock of the Company.
 
(c)  Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which any of the Company and its Subsidiaries
are subject or any provision of the charter or bylaws of any of the Company or
its Subsidiaries or (ii) except as set forth on §4(c) of the Disclosure
Schedule, conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any material
agreement, contract, lease, license, instrument, or other arrangement to which
any of the Company and its Subsidiaries is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets) other than, in the case of clauses (i) and
(ii), for such violations, breaches, defaults, accelerations, losses,
contraventions, conflicts, revocations, cancellations or terminations that would
not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries needs to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.
 
(d) Brokers' Fees.  Except as set forth on §4(d) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has any Liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement.
 
(e) Title to Assets.  Except as set forth on §4(e) of the Disclosure Schedule,
the Company and its Subsidiaries have good and marketable title to, or a valid
leasehold interest in, the properties and assets used by them, located on their
premises, or shown on the Most Recent Balance Sheet or acquired after the date
thereof, free and clear of all Security Interests, except for properties and
assets disposed of in the Ordinary Course of Business since the date of the Most
Recent Balance Sheet and other than for failure to have good and marketable
title or a valid leasehold interest in properties and assets that would not
reasonably be expected to have a Material Adverse Effect.
 
 
21

--------------------------------------------------------------------------------

 
(f) Subsidiaries.  §4(f) of the Disclosure Schedule sets forth for each
Subsidiary of the Company (i) its name and jurisdiction of incorporation, (ii)
the number of shares of authorized capital stock of each class of its capital
stock, (iii) the number of issued and outstanding shares of each class of its
capital stock, the names of the holders thereof, and the number of shares held
by each such holder, and (iv) the number of shares of its capital stock held in
treasury. All of the issued and outstanding shares of capital stock of each
Subsidiary of the Company have been duly authorized and are validly issued,
fully paid, and nonassessable, except where the failure to be so issued, paid,
and nonassessable would not have a Material Adverse Effect. One of the Company
or its Subsidiaries holds of record and owns beneficially all of the outstanding
shares of each Subsidiary of the Company, free and clear of any restrictions on
transfer (other than restrictions under the Securities Act and state securities
laws), Taxes, Security Interests, options, warrants, purchase rights, contracts,
commitments, equities, claims, and demands. There are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
any of the Company or its Subsidiaries to sell, transfer, or otherwise dispose
of any capital stock of any of its Subsidiaries or that could require any
Subsidiary of the Company to issue, sell, or otherwise cause to become
outstanding any of its own capital stock. There are no outstanding stock
appreciation, phantom stock, profit participation, or similar rights with
respect to any Subsidiary of the Company. There are no voting trusts, proxies,
or other agreements or understandings with respect to the voting of any capital
stock of any Subsidiary of the Company. Neither the Company nor any of its
Subsidiaries controls directly or indirectly or has any direct or indirect
equity participation in any corporation, partnership, trust, or other business
association which is not a Subsidiary of the Company.
 
(g) Financial Statements.  Attached hereto as Exhibit C are the following
financial statements (collectively the “Financial Statements”): (i) audited
consolidated and unaudited consolidating balance sheets and statements of
income, changes in stockholders' equity, and cash flow as of and for the fiscal
years ended December 31, 2011 and December 31, 2012 (the “Most Recent Fiscal
Year End”) for the Company and its Subsidiaries; and (ii) unaudited consolidated
balance sheets and statements of income and cash flow (the “Most Recent
Financial Statements”) as of and for the months ended August 3, 2013 (the “Most
Recent Fiscal Month End”) for the Company and its Subsidiaries. The Financial
Statements in clause (i) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, present fairly the
financial condition of the Company and its Subsidiaries as of such dates and the
results of operations of the Company and its Subsidiaries for such periods, are
correct and complete, and are consistent with the books and records of the
Company and its Subsidiaries.
 
(h) Events Subsequent to Most Recent Fiscal Year End.  Since the Most Recent
Fiscal Year End, except as set forth on §4(h) of the Disclosure Schedules, to
the Company’s Knowledge there has not been any material adverse change in the
business, financial condition, operations, results of operations, or future
prospects of any of the Company and its Subsidiaries. Without limiting the
generality of the foregoing, since that date:
 
(i) neither the Company nor any of its Subsidiaries have sold, leased,
transferred, or assigned any of its material assets, tangible or intangible,
other than for a fair consideration in the Ordinary Course of Business;
 
(ii) neither the Company nor any of its Subsidiaries have entered into any
material agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) either involving more than $50,000
or outside the Ordinary Course of Business;
 
(iii) no party (including the Company or its Subsidiaries) have accelerated,
terminated, modified, or cancelled any material agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
involving more than $50,000 to which any of the Company and its Subsidiaries is
a party or by which any of them is bound;
 
(iv) neither the Company nor any of its Subsidiaries have imposed any Security
Interest upon any of its assets, tangible or intangible;
 
(v) neither the Company nor any of its Subsidiaries have made any capital
expenditure (or series of related capital expenditures) either involving more
than $50,000 or outside the Ordinary Course of Business;
 
(vi) neither the Company nor its Subsidiaries have made any capital investment
in, any loan to, or any acquisition of the securities or assets of, any other
Person (or series of related capital investments, loans, and acquisitions)
either involving more than $50,000 or outside the Ordinary Course of Business;
 
(vii) neither the Company nor any of its Subsidiaries have issued any note,
bond, or other debt security or created, incurred, assumed, or guaranteed any
indebtedness for borrowed money or capitalized lease obligation either involving
more than $50,000 singly or $75,000 in the aggregate;
 
(viii) neither the Company nor any of its Subsidiaries have delayed or postponed
the payment of material accounts payable and other Liabilities outside the
Ordinary Course of Business;
 
(ix) neither the Company nor any of its Subsidiaries have cancelled,
compromised, waived, or released any right or claim (or series of related rights
and claims) either involving more than $50,000 or outside the Ordinary Course of
Business;
 
 
22

--------------------------------------------------------------------------------

 
(x) neither the Company nor any of its Subsidiaries have granted any material
license or sublicense of any rights under or with respect to any material
Intellectual Property;
 
(xi) there has been no change made or authorized in the charter or bylaws of any
of the Company or its Subsidiaries;
 
(xii) neither the Company nor any of its Subsidiaries have issued, sold, or
otherwise disposed of any of its capital stock, or granted any options,
warrants, or other rights to purchase or obtain (including upon conversion,
exchange, or exercise) any of its capital stock;
 
(xiii) neither the Company nor any of its Subsidiaries have declared, set aside,
or paid any dividend or made any distribution with respect to its capital stock
(whether in cash or in kind) or redeemed, purchased, or otherwise acquired any
of its capital stock;
 
(xiv) neither the Company nor any of its Subsidiaries have experienced any
material damage, destruction, or loss (whether or not covered by insurance) to
its property;
 
(xv) neither the Company nor any of its Subsidiaries have made any loan to, or
entered into any other transaction with, any of its directors, officers, and
employees outside the Ordinary Course of Business;
 
(xvi) neither the Company nor any of its Subsidiaries have entered into any
employment contract or collective bargaining agreement, written or oral, or
modified the terms of any existing such contract or agreement outside of the
Ordinary Course of Business;
 
(xvii) neither the Company nor any of its Subsidiaries have granted any increase
in the base compensation of any of its directors, officers, and employees
outside the Ordinary Course of Business;
 
(xviii) neither the Company nor any of its Subsidiaries have adopted, amended,
modified, or terminated any bonus, profit sharing, incentive, severance, or
other plan, contract, or commitment for the benefit of any of its directors,
officers, and employees (or taken any such action with respect to any other
Employee Benefit Plan) outside of the Ordinary Course of Business;
 
(xix) neither the Company nor any of its Subsidiaries have made any other change
in employment terms for any of its directors, officers, and employees outside
the Ordinary Course of Business;
 
(xx) neither the Company nor any of its Subsidiaries have made or pledged to
make any charitable or other capital contribution outside the Ordinary Course of
Business;
 
(xxi) there has not been any other material occurrence, event, incident, action,
failure to act, or transaction outside the Ordinary Course of Business involving
any of the Company or its Subsidiaries; and
 
(xxii) neither the Company nor its Subsidiaries have committed to any of the
foregoing.
 
(i) Undisclosed Liabilities.  Neither the Company nor any of its Subsidiaries
have any material Liability (and there is no Basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against any of them giving rise to any Liability), except for (i)
Liabilities set forth in the Most Recent Balance Sheet (including any notes
thereto), (ii) Liabilities which have arisen after the Most Recent Fiscal Month
End in the Ordinary Course of Business (none of which results from, arises out
of, relates to, is in the nature of, or was caused by any breach of contract,
breach of warranty, tort, infringement, or violation of law) or (iii)
Liabilities that would not reasonably be expected to have a Material Adverse
Effect.
 
(j) Legal Compliance.  The Company, its Subsidiaries and their respective
predecessors and Affiliates have complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local, and foreign governments (and all agencies thereof), and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against any of them alleging any failure so to
comply.
 
 
23

--------------------------------------------------------------------------------

 
(k) Tax Matters.
 
(i) The Company and its Subsidiaries have filed all Tax Returns that they were
required to file. All such Tax Returns were correct and complete in all material
respects. All material Taxes owed by any of the Company and its Subsidiaries
(whether or not shown on any Tax Return) have been paid to the extent due, up to
and including returns as of December 31, 2012.  Except as set forth on §4(k) of
the Disclosure Schedules, neither the Company nor any of its Subsidiaries
currently is the beneficiary of any extension of time within which to file any
Tax Return.  To the Company’s Knowledge, no claim has ever been made by an
authority in a jurisdiction where any of the Company or its Subsidiaries does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. There are no Security Interests on any of the assets of any of the
Company and its Subsidiaries that arose in connection with any failure (or
alleged failure) to pay any Tax.
 
(ii) The Company and its Subsidiaries have withheld and paid all material Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other third
party.
 
(iii) Neither the Company nor any of its Subsidiaries expects any authority to
assess any additional Taxes for any period for which Tax Returns have been
filed. There is no material dispute or claim concerning any Tax Liability of any
of the Company or its Subsidiaries either (A) claimed or raised by any authority
in writing or (B) as to which any of the Company and the directors and officers
(and employees responsible for Tax matters) of the Company or its Subsidiaries
has Knowledge based upon personal contact with any agent of such authority. The
Company has delivered to the Parent correct and complete copies of all federal
income Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by any of the Company and its Subsidiaries since December
31, 2009.
 
(iv) Neither the Company nor its Subsidiaries have waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.
 
(v) Neither the Company nor any of its Subsidiaries have filed a consent under
Code §341(f) concerning collapsible corporations. None of the Company and its
Subsidiaries has made any payments, is obligated to make any payments, or is a
party to any agreement that under certain circumstances could obligate it to
make any payments that will not be deductible under Code §280G. None of the
Company and its Subsidiaries has been a United States real property holding
corporation within the meaning of Code §897(c)(2) during the applicable period
specified in Code §897(c)(1)(A)(ii). The Company and its Subsidiaries has
disclosed on its federal income Tax Returns all positions taken therein that
could give rise to a substantial understatement of federal income Tax within the
meaning of Code §6662. None of the Company and its Subsidiaries is a party to
any Tax allocation or sharing agreement. None of the Company and its
Subsidiaries (A) has been a member of an Affiliated Group filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Company) or (B) has any Liability for the Taxes of any Person (other than any of
the Company and its Subsidiaries) under Reg. §1.1502-6 (or any similar provision
of state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.
 
(vii) The unpaid Taxes of the Company and its Subsidiaries (A) did not, as of
the Most Recent Fiscal Month End, exceed the reserve for Tax Liability (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the face of the Most Recent Balance
Sheet (rather than in any notes thereto) and (B) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company and its Subsidiaries in filing their Tax
Returns.
 
(viii) Neither the Company nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date under Code §481(c) (or any corresponding
or similar provision of state, local or foreign income Tax law); (B) “closing
agreement” as described in Code §7121 (or any corresponding or similar provision
of state, local or foreign income Tax law) executed on or prior to the Closing
Date; (C) deferred intercompany gain or any excess loss account described in
Treasury Regulations under Code §1502 (or any corresponding or similar provision
of state, local or foreign income Tax law); (D) installment sale or open
transaction disposition made on or prior to the Closing Date; or (E) prepaid
amount received on or prior to the Closing Date.
 
 
24

--------------------------------------------------------------------------------

 
 (l) Intellectual Property.
 
(i) The Company and its Subsidiaries own and possess or have the right to use
pursuant to a valid and enforceable, written license, sublicense, agreement, or
permission all material Intellectual Property necessary or desirable for the
operation of the businesses of the Company and its Subsidiaries as presently
conducted. Each material item of Intellectual Property owned or used by any of
the Company and its Subsidiaries immediately prior to the Closing hereunder will
be owned or available for use by the Company or its Subsidiaries on identical
terms and conditions immediately subsequent to the Closing hereunder, except
where such failure to be owned or available would not reasonably be expected to
have a Material Adverse Effect. The Company and its Subsidiaries has taken all
necessary and desirable action to maintain and protect each item of Intellectual
Property that it owns or uses except where such failure would not reasonably be
expected to have a Material Adverse Effect.
 
(ii) To the Company’s Knowledge, neither the Company nor any of its Subsidiaries
have interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties, and to the
Company’s Knowledge, none of the Company or the directors and officers (and
employees with responsibility for Intellectual Property matters) of the Company
or its Subsidiaries has ever received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that any of the Company or its Subsidiaries must
license or refrain from using any Intellectual Property rights of any third
party). To the Knowledge of the Company, no third party has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of any of the Company or its Subsidiaries.
 
(iii) §4(l)(iii) of the Disclosure Schedule identifies each material patent or
registration which has been issued to any of the Company or its Subsidiaries
with respect to any of its Intellectual Property, identifies each pending patent
application or application for registration which any of the Company and its
Subsidiaries has made with respect to any of its Intellectual Property, and
identifies each license, sublicense, agreement, or other permission which any of
the Company and its Subsidiaries has granted to any third party with respect to
any of its Intellectual Property (together with any exceptions). The Company has
delivered to the Parent correct and complete copies of all such patents,
registrations, applications, licenses, sublicenses, agreements, and permissions
(as amended to date) and have made available to the Parent correct and complete
copies of all other material written documentation evidencing ownership and
prosecution (if applicable) of each such item.
 
(iv) To the Knowledge of the Company: (A) neither the Company nor any of its
Subsidiaries has in the past materially interfered with, infringed upon,
misappropriated, or otherwise come into conflict with, any material Intellectual
Property rights of third parties as a result of the continued operation of its
businesses as presently conducted; (B) there are no facts that indicate a
likelihood of any of the foregoing; and (C) no notices regarding any of the
foregoing (including, without limitation, any demands or offers to license any
Intellectual Property from any third party) have been received.
 
(v) To the Knowledge of the Company, the Company has taken all material
necessary and desirable action to maintain and protect all of the Intellectual
Property of the Company and its Subsidiaries.  To the Knowledge of the Company,
the owners of any of the Intellectual Property licensed to the Company and its
Subsidiaries have taken all necessary and desirable action to maintain and
protect the Intellectual Property covered by such license.
 
(vi) The Company has complied in all material respects with and is presently in
compliance in all material respects with all foreign, federal, state, local,
governmental (including, but not limited to, the Federal Trade Commission and
State Attorneys General), administrative or regulatory laws, regulations,
guidelines and rules applicable to any Intellectual Property.
 
(m) Tangible Assets.  The Company and its Subsidiaries own or lease all
buildings, machinery, equipment, and other tangible assets necessary for the
conduct of their businesses as presently conducted. Each such tangible asset is
free from material defects (patent and latent), has been maintained in
accordance with normal industry practice, is in good operating condition and
repair (subject to normal wear and tear), and is suitable for the purposes for
which it presently is used except where such failure would not reasonably be
expected to have a Material Adverse Effect.
 
(n) Contracts.  §4(n) of the Disclosure Schedule lists the following contracts
and other agreements to which any of the Company or its Subsidiaries is a party:
 
(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $50,000
per annum;
 
(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of more than one year, result in a material loss to any of the
Company and its Subsidiaries, or involve consideration in excess of $50,000;
 
 
25

--------------------------------------------------------------------------------

 
(iii) any agreement concerning a partnership or joint venture;
 
(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $50,000 or under which it has imposed
a Security Interest on any of its assets, tangible or intangible;
 
(v) any agreement concerning confidentiality or noncompetition;
 
(vi) any agreement with any of the Company and their Affiliates (other than the
Company and its Subsidiaries);
 
(vii) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former directors, officers, and employees;
 
(viii) any collective bargaining agreement;
 
(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$50,000 or providing severance benefits;
 
(x) any agreement under which it has advanced or loaned any amount to any of its
directors, officers, and employees outside the Ordinary Course of Business;
 
(xi) any agreement under which the consequences of a default or termination
could have a material adverse effect on the business, financial condition,
operations, results of operations, or future prospects of any of the Company and
its Subsidiaries; or
 
(xii) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $50,000.
 
The Company has delivered to the Parent a correct and complete copy of each
written agreement (as amended to date) listed in §4(n) of the Disclosure
Schedule. With respect to each such agreement,: (A) the agreement is legal,
valid, binding, enforceable, and in full force and effect; (B) the agreement
will continue to be legal, valid, binding, enforceable, and in full force and
effect following the consummation of the transactions contemplated hereby; (C)
no party is in material breach or default, and no event has occurred which with
notice or lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the agreement; and (D) no
party has repudiated any provision of the agreement.
 
(o) Notes and Accounts Receivable.  All material notes and accounts receivable
of the Company and its Subsidiaries are reflected properly on their books and
records, are valid receivables subject to no setoffs or counterclaims, are
current and collectible in accordance with their terms at their recorded
amounts, subject only to the reserve for bad debts set forth in the Most Recent
Balance Sheet (including any notes thereto) as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Company and its Subsidiaries.
 
 
26

--------------------------------------------------------------------------------

 
 
(p) Insurance.  §4(p) of the Disclosure Schedule sets forth the following
information with respect to each material insurance policy (including policies
providing property, casualty, liability, and workers' compensation coverage and
bond and surety arrangements) to which any of the Company and its Subsidiaries
has been a party, a named insured, or otherwise the beneficiary of coverage at
any time within the past two (2) years:
 
(i) the name, address, and telephone number of the agent;
 
(ii) the name of the insurer, the name of the policyholder, and the name of each
covered insured;
 
(iii) the policy number and the period of coverage; and
 
(iv) the amount of coverage.
 
Except where such failure would not reasonable be expected to have a Material
Adverse Effect, with respect to each such insurance policy: (A) the policy is
legal, valid, binding, enforceable, and in full force and effect; (B) the policy
will continue to be legal, valid, binding, enforceable, and in full force and
effect on identical terms following the consummation of the transactions
contemplated hereby; (C) neither any of the Company and its Subsidiaries nor any
other party to the policy is in breach or default (including with respect to the
payment of premiums or the giving of notices), and no event has occurred which,
with notice or the lapse of time, would constitute such a breach or default, or
permit termination, modification, or acceleration, under the policy; and (D) no
party to the policy has repudiated any provision thereof. The Company and its
Subsidiaries has been covered during the past five years by insurance in scope
and amount customary and reasonable for the businesses in which it has engaged
during the aforementioned period. §4(s) of the Disclosure Schedule describes any
self-insurance arrangements affecting any of the Company or any of its
Subsidiaries.
 
(q) Litigation.  §4(q) of the Disclosure Schedule sets forth each instance in
which any of the Company or any its Subsidiaries (i) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) is a
party or, to the Knowledge of any of the Company, is threatened to be made a
party to any action, suit, proceeding, hearing, or investigation of, in, or
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator. None of the
actions, suits, proceedings, hearings, and investigations set forth in §4(t) of
the Disclosure Schedule could result in any material adverse change in the
business, financial condition, operations, results of operations, or future
prospects of any of the Company and its Subsidiaries.
 
(r) Employees.  To the Company’s Knowledge, no executive, key employee, or group
of employees has any plans to terminate employment with any of the Company and
its Subsidiaries except as contemplated by this Agreement or §4(r) of the
Disclosure Schedule. Neither the Company nor any of its Subsidiaries is a party
to or bound by any collective bargaining agreement, nor has any of them
experienced any strikes, material grievances, material claims of unfair labor
practices, or other material collective bargaining disputes. None of the Company
and its Subsidiaries has committed any material unfair labor practice. The
Company has no Knowledge of any organizational effort presently being made or
threatened by or on behalf of any labor union with respect to employees of any
of the Company or its Subsidiaries.
 
(s) Employee Benefits.
 
(i) §4(s) of the Disclosure Schedule lists each Employee Benefit Plan that the
Company or its Subsidiaries maintains, to which the Company or Subsidiaries
contributes or has any obligation to contribute, or with respect to which the
Company or its Subsidiaries has any material Liability or potential material
Liability.
 
(A) Each such Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
material terms of such Employee Benefit Plan and the terms of any applicable
collective bargaining agreement and complies in form and in operation in all
material respects with the applicable requirements of ERISA, the Code, and other
applicable laws.
 
(B) All required reports and descriptions (including annual reports (IRS Form
5500), summary annual reports, and summary plan descriptions) have been timely
filed and/or distributed in accordance with the applicable requirements of ERISA
and the Code with respect to each such Employee Benefit Plan. The requirements
of COBRA have been met with respect to each such Employee Benefit Plan which is
an Employee Welfare Benefit Plan subject to COBRA.
 
(C) All contributions (including all employer contributions and employee salary
reduction contributions) which are due have been made within the time periods
prescribed by ERISA and the Code to each such Employee Benefit Plan which is an
Employee Pension Benefit Plan and all contributions for any period ending on or
before the Closing Date which are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of the Company and its Subsidiaries. All premiums or other payments for
all periods ending on or before the Closing Date have been paid with respect to
each such Employee Benefit Plan which is an Employee Welfare Benefit Plan.
 
 
27

--------------------------------------------------------------------------------

 
(D) Each such Employee Benefit Plan which is intended to meet the requirements
of a “qualified plan” under Code §401(a) has received a determination from the
Internal Revenue Service that such Employee Benefit Plan is so qualified, and
nothing has occurred since the date of such determination that could adversely
affect the qualified status of any such Employee Benefit Plan.
 
(E) The market value of assets under each such Employee Benefit Plan which is an
Employee Pension Benefit Plan (other than any Multiemployer Plan) equals or
exceeds the present value of all vested and nonvested Liabilities thereunder
determined in accordance with methods, factors, and assumptions applicable to an
Employee Pension Benefit Plan terminating on the date for determination.
 
(F) The Company has delivered to the Parent correct and complete copies of the
plan documents and summary plan descriptions, the most recent determination
letter received from the Internal Revenue Service, the most recent annual report
(IRS Form 5500, with all applicable attachments), and all related material trust
agreements, insurance contracts, and other funding arrangements which implement
each such Employee Benefit Plan.
 
(ii) With respect to each Employee Benefit Plan that any of the Company, its
Subsidiaries, and any ERISA Affiliate maintains, to which any of them
contributes or has any obligation to contribute, or with respect to which any of
them has any material Liability or potential Liability:
 
(A) No such Employee Benefit Plan which is an Employee Pension Benefit Plan
(other than any Multiemployer Plan) has been completely or partially terminated
or been the subject of a Reportable Event. No proceeding to terminate any such
Employee Pension Benefit Plan (other than any Multiemployer Plan) has been
instituted or, to the Company’s Knowledge, threatened.
 
(B) There have been no Prohibited Transactions with respect to any such Employee
Benefit Plan. No Fiduciary has any Liability for breach of fiduciary duty or any
other failure to act or comply in connection with the administration or
investment of the assets of any such Employee Benefit Plan. No action, suit,
proceeding, hearing, or investigation with respect to the administration or the
investment of the assets of any such Employee Benefit Plan (other than routine
claims for benefits) is pending or, to the Company’s Knowledge threatened.
 
(C) Neither the Company nor any of its Subsidiaries has incurred any Liability
under Title IV of ERISA (including any withdrawal liability as defined in ERISA
§4201) or under the Code with respect to any such Employee Benefit Plan which is
an Employee Pension Benefit Plan, or under COBRA with respect to any such
Employee Benefit Plan which is an Employee Welfare Benefit Plan.
 
(iii) None of the Company, its Subsidiaries, and any ERISA Affiliate contributes
to, has any obligation to contribute to, or has any Liability (including
withdrawal liability as defined in ERISA §4201) under or with respect to any
Multiemployer Plan.
 
(iv) Neither the Company nor any of its Subsidiaries maintains, contributes to
or has an obligation to contribute to, or has any material Liability or
potential material Liability with respect to, any Employee Welfare Benefit Plan
providing medical, health, or life insurance or other welfare-type benefits for
current or future retired or terminated directors, officers or employees of the
Company or any of its Subsidiaries (or any spouse of other dependent thereof)
other than in accordance with COBRA.
 
(t) Guaranties.  Neither the Company nor any of its Subsidiaries are a guarantor
or otherwise is liable for any Liability or obligation (including indebtedness)
of any other Person.
 
 
28

--------------------------------------------------------------------------------

 


Annex B

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 29

--------------------------------------------------------------------------------